Gavin, J.
The appellee brought suit to 'foreclose a drainage lien against appellant’s railroad, alleging appellant’s continued ownership of the road, and refusal to pay the lien. Appellant answered by a general denial. There was a trial and finding in favor of appellee, and judgment for a foreclosure of the lien. There was no order for the sale of appellant’s road, but a personal judgment was rendered against the appellant for the amount of [the assessment, the attorneys’ fees and costs of suit.
Appellant objected and excepted to the personal judgment rendered against it, and its motion to modify the judgment by striking out this portion was overruled. Appeal was taken to the Supreme Court, and the cause transferred by order of that court to this.
It is urged that this action of the court was erroneous, because the court was not authorized to render a personal judgment against it.
*378It is questionable whether appellant’s motion was well taken, even if counsel were correct in their general proposition, for the reason that the motion seeks to strike out the judgment for costs as well as for the amount of the general lien. If a motion applies to several matters as an entirety, and is not well taken as to all it asks, the court may oftentimes overrule the entire motion without error, not being required to analyze and dissect the motion and sort out the good from the bad. Waymire v. Lank, 121 Ind. 1; Jones v. State, 118 Ind. 39; Pape v. Wright, 116 Ind. 502; DeVay v. Dunlap, 7 Ind. App. 690.
We do not, however, stop to determine this question, but pass to the merits of the cause.
Appellant contested the ditch proceedings by appeal, and was defeated. It then refused and failed to pay its assessments, and resisted in the circuit court the validity of the proceedings and its liability to pay. It was again defeated, and now comes to this court, not controverting the justness of the assessment, nor the validity of the lien, but still endeavoring to evade its payment. Its position is not one which entitles it to ask any favor at the hands of the court, yet it is entitled to whatever rights the law gives it.
The ordinary mode of collecting such assessments, and the mode evidently contemplated by the legislature, has been by a sale of the property benefited, when the owner refuses to pay. The legislature plainly contemplated that railroad companies should pay their assessments. Express provision is made in the statute for giving such companies notice, and for the mode of describing their right of way. Elliott’s Sup., sections 1185-1186.
The law, by reason of considerations of public policy, takes away, in cases of railroad companies, the ordinary process of collection by sale of the property benefited. Louisville, etc., R. W. Co. v. Boney, 117 Ind. 501; Louis*379ville, etc., R. W. Co. v. State, for Use, 122 Ind. 443. Unless the law provides some other remedy, the company would be relieved from bearing its proper share of the burden imposed by reason of the benefit received. It is a general rule that where the law gives a right it will also furnish a remedy for its enforcement. VanSickle v. Belknap, 129 Ind. 558; Eisenhauer v. Dill, 6 Ind. App. 188, 33 N.E. Rep. 220.
To relieve'/the railroad company entirely from paying, would be unconscionable and manifestly unjust.
In Louisville, etc., R. W. Co. v. Boney, supra, it is expressly decided that no such result will follow from the holding that a railroad may not be sold for the enforcement of a mechanic’s lien. It is said: “As it appears in the present case that the debt remains unpaid, the lien affords the basis for the exercise by a court of chancery of its flexible jurisdiction to coerce payment of the debt.”
This power the trial court seems to have exercised by making an order against the appellant to pay the amount due in the form of a personal judgment. In so doing they followed the course directly approved by the Supreme Court in the case of Louisville, etc., R. W. Co. v. State, for Use, supra, wherein the railroad company appealed from a judgment to enforce a drainage lien. Judge Mitchell, speaking for the court, says: “The court rendered judgment against the company for a certain sum, and made a decree of foreclosure and order for the sale of the right of way of the railroad through certain described sections of land in Lake county, for the satisfaction of the judgment. So far as respects the order directing the sale of the railroad, it is enough to say that it is not maintainable. The statute creates a lien upon the road, but does not authorize the body of the railroad to be sold. Louisville, etc., R. W. Co. v. Boney, *380117 Ind. 501. To the extent that the judgment fixes the amount due, and awards the right of process for its collection, it i's affirmed. ’;
Filed Nov. 28, 1893.
In this case the court below acted in strict conformity with the course approved by the Supreme Court in the above case, and in so doing committed no error.
Judgment affirmed.